Title: To Thomas Jefferson from the Archbishop of Bordeaux, 20 July 1789
From: Cicé, Jerome Marie Champion de, Archbishop of Bordeaux
To: Jefferson, Thomas



Monsieur
Versles. le 20 juillet 1789

Le Comité chargé par l’assemblée nationale de rediger un projet de Constitution et ne voulant rien negliger pour la perfection d’un ouvrage aussi important, desire de vous entretenir et de faire tourner au profit de la France les lumieres de Votre raison et de Votre experience. Nous esperons de vous, Monsieur, cette Complaisance. Il n’y a plus d’etrangers pour vous lorsqu’il s’agit du bonheur des hommes. Dans cette juste Confiance nous avons l’honneur de vous prier de nous accorder une Conference Mercredy prochain dans un des bureaux attenant la Salle de l’assemblée nationale à 5 heures aprés midy pour Six.
Si j’osois, Monsieur, je vous prierois de me faire l’honneur de diner ce même jour chez moy place dauphine No 8. Aggréez la Consideration respectueuse avec laquelle j’ay l’honneur d’etre, Monsieur, Votre très humble et très obeissant Serviteur,

† j.m. arch. de Bordeaux

